Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-31 are presented for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., US Patent Application Publication 2011/0093665 (hereinafter Walker) in view of Acocella, US Patent 7,400,326 (hereinafter Acocella).
	Regarding claim 1, Walker teaches:
A processing-in-memory (PIM) controller configured to control a PIM device having a memory function and an arithmetic function, the PIM controller comprising: a read/arithmetic queue logic circuit configured to store a read queue for requesting to read out data stored in the PIM device and an arithmetic queue for requesting an arithmetic operation of the PIM device (see e.g. fig. 2, 3, para. [0026-31], buffers for read requests and arithmetic instructions), configured to generate a signal having a first level when the arithmetic queue exists in the read/arithmetic queue logic circuit, and configured to output the arithmetic queue from the read/arithmetic queue logic circuit in response to receiving an enablement signal having the first level (see e.g. fig. 2, 3, para. [0031-41], a queue/buffer of arithmetic instructions is output from the buffer circuit when signaled at a level by the sequencer/fetch/memory control); a write queue logic circuit configured to store a write queue for requesting to write data in the PIM device (see e.g. fig. 2, 3, para. [0026-41], buffers for write requests and arithmetic instructions), configured to generate an arithmetic write signal having the first level when an arithmetic write queue used for execution of the arithmetic function exists in the write queue logic circuit, and configured to output the write queue from the write queue logic circuit in response to receiving an arithmetic write enablement signal having the first level (see e.g. fig. 2, 3, para. [0031-41], a queue/buffer of write requests is output from the buffer circuit when signaled at a level by the sequencer/fetch/memory control); and a scheduling logic circuit configured to perform a scheduling operation by adjusting an output sequence of the read queue, the arithmetic queue, and the write queue, configured to transmit the enablement signal having the first level to the read/arithmetic queue logic circuit in response to receiving the signal having the first level, and configured to transmit the arithmetic write enablement signal having the first level to the write queue logic circuit in response to receiving the arithmetic write signal having the first level (see e.g. fig. 2, 3, para. [0026-41], sequencer/fetch/memory control logic schedules the instructions/data to be output based on control signals at certain levels that are transmitted to the buffer(s)).
Walker fails to explicitly teach generating an arithmetic mode signal.
Acocella teaches generating a signal and changing the mode of a buffer and bus so that it changes the way it carries arithmetic commands and other data (see e.g. col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker and Acocella to generate an arithmetic mode signal. This would have provided an advantage such as discussed by Acocella “to largely separate the data stream from the command stream, thereby reducing stalling of the data path while providing an efficient path for transferring a stream of state commands that includes wide commands (e.g., programs).” (see Acocella col. 15 lines 49-67).
Regarding claim 22, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the read/arithmetic queue logic circuit is configured to generate and transmit the arithmetic mode signal having a second level to the scheduling logic circuit when the arithmetic queue is absent from the read/arithmetic queue logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Regarding claim 23, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 22, wherein the scheduling logic circuit is configured to generate and transmit the arithmetic mode enablement signal having the second level to the read/arithmetic queue logic circuit in response to receiving the arithmetic mode signal having the second level (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Regarding claim 24, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 23, wherein the read/arithmetic queue logic circuit is configured to output the read queue having an output priority in response to receiving the arithmetic mode enablement signal having the second level (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Regarding claim 25, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the write queue stored in the write queue logic circuit includes the arithmetic write queue and a memory write queue; and wherein the write queue logic circuit is configured to generate and transmit the arithmetic write signal having a second level to the scheduling logic circuit when the arithmetic write queue is absent from the write queue logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Regarding claim 26, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 25, wherein the scheduling logic circuit is configured to generate and transmit the arithmetic write enablement signal having the second level to the write queue logic circuit in response to receiving the arithmetic write signal having the second level (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
	Regarding claim 27, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 26, wherein the write queue logic circuit is configured to output the memory write queue having an output priority in response to receiving the arithmetic write enablement signal having the second level (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Regarding claim 28, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the scheduling logic circuit performs the scheduling operation such that the arithmetic write queue in the write queue logic circuit is outputted prior to the arithmetic queue in the read/arithmetic queue logic circuit when the arithmetic mode signal having the first level is outputted from the read/arithmetic queue logic circuit and the arithmetic write signal having the first level is outputted from the write queue logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
	Regarding claim 29, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the scheduling logic circuit performs the scheduling operation such that the arithmetic write queue, the arithmetic queue, and the read queue are sequentially outputted when the arithmetic queue exists in the read/arithmetic queue logic circuit and the arithmetic write queue exists in the write queue logic circuit; wherein the scheduling logic circuit performs the scheduling operation such that the arithmetic queue, the read queue, and the write queue are sequentially outputted when the arithmetic queue exists in the read/arithmetic queue logic circuit and the arithmetic write queue is absent from the write queue logic circuit; and wherein the scheduling logic circuit performs the scheduling operation such that the read queue and the write queue are sequentially outputted when the arithmetic queue is absent from the read/arithmetic queue logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Regarding claim 31, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein when an address of the read queue transmitted to the read/arithmetic queue logic circuit is the same as an address of the write queue stored in the write queue logic circuit, data of the write queue stored in the write queue logic circuit are transmitted to a host and the read queue transmitted to the read/arithmetic queue logic circuit is not stored in the read/arithmetic queue logic circuit (see e.g. Acocella col. 9 lines 20-60).


Claims 2-6, 8-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Acocella, further in view of Lakshmanamurthy et al., US Patent Application Publication 2006/0069869 (hereinafter Lakshmanamurthy).
Regarding claim 2, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the read/arithmetic queue logic circuit includes a read/arithmetic queue storage region having a plurality of read/arithmetic queue entries, each of which stores the read queue or the arithmetic queue (see e.g. Walker fig. 2, 3, para. [0026-41], the buffer(s) has a multiple entries); 
Walker in view of Acocella fails to explicitly teach wherein each of the plurality of read/arithmetic queue entries includes a flag; wherein the flag of a read/arithmetic queue entry in which the read queue is stored among the plurality of read/arithmetic queue entries is set to have a first binary number; and wherein the flag of the read/arithmetic queue entry in which the arithmetic queue is stored among the plurality of read/arithmetic queue entries is set to have a second binary number.
Lakshmanamurthy teaches using flags and other descriptors for queued data entries to indicate a mode, validity, count, etc. (see e.g. fig. 2, para. [0016-27]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker, Acocella, and Lakshmanamurthy such that each of the plurality of read/arithmetic queue entries includes a flag; wherein the flag of a read/arithmetic queue entry in which the read queue is stored among the plurality of read/arithmetic queue entries is set to have a first binary number; and wherein the flag of the read/arithmetic queue entry in which the arithmetic queue is stored among the plurality of read/arithmetic queue entries is set to have a second binary number. This would have provided a way of being able to quickly determine the type of information in a queue to ensure it was routed to the proper destination. This would have also allowed for prioritizing modes based on the number of entries of each type.
	Regarding claim 3, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 2, wherein each of the plurality of read/arithmetic queue entries further includes an index having information on validity and an output sequence of the read queue or the arithmetic queue stored therein (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]).
	Regarding claim 4, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 3, wherein the read/arithmetic queue logic circuit includes: a first arithmetic mode detector configured to receive the flags of the plurality of read/arithmetic queue entries to output the arithmetic mode signal; a next read/arithmetic queue filter configured to receive the flag, the index, and the arithmetic mode enablement signal to generate and output a first arithmetic index signal (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]); a next read/arithmetic queue selector configured to receive an output signal of the next read/arithmetic queue filter and the indexes of the plurality of read/arithmetic queue entries to generate a read/arithmetic queue selection control signal; and a read/arithmetic queue selection/output circuit configured to receive the read queues and the arithmetic queues from the read/arithmetic queue storage region to output one of the read queues and the arithmetic queues, which is selected by the read/arithmetic queue selection control signal (see e.g. Walker fig. 2, 3, para. [0026-41]).
	Regarding claim 5, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 4, wherein the first binary number and the second binary number are "0" corresponding to a logic "low(0)" level and "1" corresponding to a logic "high(1)" level, respectively; and wherein the first arithmetic mode detector includes an OR gate for performing a logical OR operation of the flags of the read/arithmetic queue entries to output the result of the logical OR operation as the arithmetic mode signal (see e.g. Lakshmanamurthy fig. 2, para. [0016-27], Walker fig. 2, 3, para. [0026-41], the values must be either ‘1’ or ‘0’ in a binary computer system, either of which is a design choice).
Regarding claim 6, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 4, wherein the next read/arithmetic queue filter is configured to: output the index of the read/arithmetic queue entry storing the arithmetic queue as the first arithmetic index signal when the flag and the arithmetic mode enablement signal have a logic "high(1)" level; and output the first arithmetic index signal having a logic "low(0)" level when at least one of the flag and the arithmetic mode enablement signal has a logic "low(0)" level (see e.g. Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15, Lakshmanamurthy fig. 2, para. [0016-27], the mode determines what is output by the queue).
Regarding claim 8, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 4, wherein the next read/arithmetic queue selector is configured to: generate the read/arithmetic queue selection control signal for selectively outputting the arithmetic queue stored in the read/arithmetic queue entry having the index designated by the first arithmetic index signal when the first arithmetic index signal is outputted from the next read/arithmetic queue filter; and generate the read/arithmetic queue selection control signal for selectively outputting the read queue having an output priority according to the index when the first arithmetic index signal having a logic "low(0)" level is outputted from the next read/arithmetic queue filter (see e.g. Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15, Lakshmanamurthy fig. 2, para. [0016-27]).
Regarding claim 9, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 4, wherein the read/arithmetic queue logic circuit further includes a first counter to count the total number of the read queues and the arithmetic queues stored in the read/arithmetic queue storage region to generate a first queue counted value (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]).
Regarding claim 10, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 9, wherein the first counter is suitable for: performing a first operation that increases the first queue counted value by one to transmit the increased value of the first queue counted value to the scheduling logic circuit when the read queue or the arithmetic queue is stored in the read/arithmetic queue logic circuit; and performing a second operation that decreases the first queue counted value by one to transmit the decreased value of the first queue counted value to the scheduling logic circuit when the read queue or the arithmetic queue is outputted from the read/arithmetic queue logic circuit (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]).
Regarding claim 11, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 10, wherein the first operation is performed in response to a first queue input control signal outputted from the scheduling logic circuit; and wherein the second operation is performed in response to a first queue output control signal outputted from the scheduling logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41]).
Regarding claim 12, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the write queue stored in the write queue logic circuit includes the arithmetic write queue and a memory write queue; wherein the write queue logic circuit includes a write queue storage region having a plurality of write queue entries, each of which stores the memory write queue or the arithmetic write queue (see e.g. Walker fig. 2, 3, para. [0026-41]).
Walker in view of Acocella fails to explicitly teach wherein each of the plurality of write queue entries includes a flag; wherein the flag of a certain write queue entry of the plurality of write queue entries is set to have a first binary number when the memory write queue is stored in the certain write queue entry; and wherein the flag of the certain write queue entry of the plurality of write queue entries is set to have a second binary number when the arithmetic write queue is stored in the certain write queue entry.
Lakshmanamurthy teaches using flags and other descriptors for queued data entries to indicate a mode, validity, count, etc. (see e.g. fig. 2, para. [0016-27]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker, Acocella, and Lakshmanamurthy such that each of the plurality of write queue entries includes a flag; wherein the flag of a certain write queue entry of the plurality of write queue entries is set to have a first binary number when the memory write queue is stored in the certain write queue entry; and wherein the flag of the certain write queue entry of the plurality of write queue entries is set to have a second binary number when the arithmetic write queue is stored in the certain write queue entry. This would have provided a way of being able to quickly determine the type of information in a queue to ensure it was routed to the proper destination. This would have also allowed for prioritizing modes based on the number of entries of each type.
Regarding claim 13, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 12, wherein each of the plurality of write queue entries further includes an index having information on validity and an output sequence of the memory write queue or the arithmetic write queue stored therein (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]).
Regarding claim 14, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 13, wherein the write queue logic circuit includes: a second arithmetic mode detector configured to receive the flags of the plurality of write queue entries to output the arithmetic write signal; a next write queue filter configured to receive the flag, the index, and the arithmetic mode enablement signal to generate and output a second arithmetic index signal (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]); a next write queue selector configured to receive an output signal of the next write queue filter and the indexes of the plurality of write queue entries to generate a write queue selection control signal; and a write queue selection/output circuit configured to receive the memory write queues and the arithmetic write queues from the write queue storage region to output one of the memory write queues and the arithmetic write queues, which is selected by the write queue selection control signal (see e.g. Walker fig. 2, 3, para. [0026-41]).
Regarding claim 15, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 14, wherein the first binary number and the second binary number are "0" corresponding to a logic "low(0)" level and "1" corresponding to a logic "high(1)" level, respectively; and wherein the second arithmetic mode detector includes an OR gate for performing a logical OR operation of the flags of the write queue entries to output the result of the logical OR operation as the arithmetic write signal (see e.g. Lakshmanamurthy fig. 2, para. [0016-27], Walker fig. 2, 3, para. [0026-41], the values must be either ‘1’ or ‘0’ in a binary computer system, either of which is a design choice).
Regarding claim 16, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 14, wherein the next write queue filter is configured to: output the index of the write queue entry storing the arithmetic write queue as the second arithmetic index signal when the flag and the arithmetic write enablement signal have a logic "high(1)" level; and output the second arithmetic index signal having a logic "low(0)" level when at least one of the flag and the arithmetic write enablement signal has a logic "low(0)" level (see e.g. Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15, Lakshmanamurthy fig. 2, para. [0016-27], the mode determines what is output by the queue).
Regarding claim 18, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 14, wherein the next write queue selector is configured to: generate the write queue selection control signal for selectively outputting the arithmetic write queue stored in the write queue entry having the index designated by the second arithmetic index signal when the second arithmetic index signal is outputted from the next write queue filter; and generate the write queue selection control signal for selectively outputting the memory write queue having an output priority according to the index when the second arithmetic index signal having a logic "low(0)" level is outputted from the next write queue filter (see e.g. Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15, Lakshmanamurthy fig. 2, para. [0016-27]).
Regarding claim 19, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 14, wherein the write queue logic circuit further includes a second counter to count the total number of the memory write queues and the arithmetic write queues stored in the write queue storage region to generate a second queue counted value (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]).
Regarding claim 20, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 19, wherein the second counter is suitable for: performing a third operation that increases the second queue counted value by one to transmit the increased value of the first queue counted value to the scheduling logic circuit when the memory write queue or the arithmetic write queue is stored in the write queue logic circuit; and performing a fourth operation that decreases the second queue counted value by one to transmit the decreased value of the second queue counted value to the scheduling logic circuit when the memory write queue or the arithmetic write queue is outputted from the write queue logic circuit (see e.g. Lakshmanamurthy fig. 2, para. [0016-27]).
	Regarding claim 21, Walker in view of Acocella and Lakshmanamurthy teaches or suggests:
The PIM controller of claim 20, wherein the third operation is performed in response to a second queue input control signal outputted from the scheduling logic circuit; and wherein the fourth operation is performed in response to a second queue output control signal outputted from the scheduling logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41]).


	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Acocella, further in view of VanStee et al., US Patent Application Publication 2008/0183903 (hereinafter VanStee).
Regarding claim 30, Walker in view of Acocella teaches or suggests:
The PIM controller of claim 1, wherein the scheduling logic circuit performs the scheduling operation such that the read queue and the write queue are sequentially outputted when the arithmetic queue is absent from the read/arithmetic queue logic circuit (see e.g. Walker fig. 2, 3, para. [0026-41], Acocella col. 6 line 54 – col. 7 line 21, col. 11 line 40 – col. 12 line 15).
Walker in view of Acocella fails to explicitly teach wherein the scheduling logic circuit performs the scheduling operation such that the write queue has an output priority over the read queue until the number of the write queues stored in the write queue logic circuit becomes less than a maximum threshold value when the number of the write queues stored in the write queue logic circuit is equal to or greater than the maximum threshold value.
VanStee teaches conditionally performing read commands from a prefetch buffer depending on whether a predefined number is below a threshold (see e.g. para. [0041-3]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker, Acocella, and VanStee such that the scheduling logic circuit performs the scheduling operation such that the write queue has an output priority over the read queue until the number of the write queues stored in the write queue logic circuit becomes less than a maximum threshold value when the number of the write queues stored in the write queue logic circuit is equal to or greater than the maximum threshold value. This would have provided a way of dynamically determining whether to execute certain commands to prioritize more critical commands or to conserve power such as discussed by VanStee (see para. [0029]).



Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183